 



Exhibit 10.2
Container Purchase And Sale Agreement
     This Container Purchase And Sale Agreement (the “Agreement”) is entered
into this 9th day of September, 2005, by and between Cronos Containers Inc., a
corporation organized and existing under the laws of California (“Buyer”), and
Banc of America Leasing & Capital, LLC, a limited liability company organized
and existing under the laws of Delaware (“Seller”). Capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the Loan
and Security Agreement, dated as of the date hereof (the “Loan and Security
Agreement”), between Buyer and Seller. This Agreement is one of the Loan
Documents as defined and described in the Loan and Security Agreement.
Recitals
     Whereas, Buyer, as lessee, and Seller (formerly known as Greyrock Capital
Group, Inc.), as lessor, entered into Equipment Lease Agreement No. 101, dated
as of December 27, 1995 (as amended prior to the date hereof, the “Lease”); and
     Whereas, the marine cargo containers currently subject to the Lease
(hereinafter, the “Containers”) are identified on Schedule 1 attached hereto;
and
     Whereas, Seller desires to sell to Buyer and Buyer desires to purchase from
Seller the Containers, upon the terms and provisions set forth herein.
     Now, Therefore, in consideration of the mutual agreements herein contained
and for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
Agreement
     Section 1. Lease and 1995 Guaranty Termination.
          (a) Termination of Lease; Survival. Buyer, as Lessee under the Lease,
hereby notifies Seller, in its capacity as Lessor under the Lease, that Buyer
requests Seller’s consent to the termination of the Lease, effective as of
September 9, 2005 (the “Lease Termination Date”). Subject to all of the terms
and conditions set forth herein and in the Loan and Security Agreement dated as
of the date hereof by and between Buyer, as Buyer thereunder, and Seller, as
Lender thereunder (the “Loan and Security Agreement”), Buyer and Seller hereby
agree that the Lease shall terminate as of the Lease Termination Date; provided,
however, that notwithstanding the termination of the Lease or the purchase of
any of the Containers, Buyer’s obligations, including indemnity obligations,
under the Lease that by their terms survive termination of the Lease shall
continue in full force and effect in accordance with their terms. The Lease
Termination Date shall not occur unless all of the

 



--------------------------------------------------------------------------------



 



conditions to an Equipment Loan Advance on the Initial Funding Date have been
and remain satisfied.
          (b) Termination of 1995 Guaranty; Survival. The obligations of Lessee
under the Lease are guaranteed by The Cronos Group, a Luxembourg holding company
(“Cronos”), the indirect parent of Buyer, pursuant to the terms of that certain
Unconditional Guaranty, dated December 27, 1995 (the “1995 Guaranty”). Subject
to all of the terms and conditions set forth herein, Seller hereby agrees that
the 1995 Guaranty shall terminate and be of no further force or effect as of the
Lease Termination Date; provided, however, that Cronos’ obligations under the
1995 Guaranty shall continue in full force and effect as to the obligations of
Buyer under the Lease that by their terms survive termination of the Lease; as
to any such obligations, Cronos’ guaranty under the 1995 Guaranty shall continue
in full force and effect until any such obligations are satisfied in full or
expire by their terms.
          (c) Request to purchase. Buyer further requests that Seller sell to
Buyer, and Seller agrees (subject to the terms and conditions hereof and under
the Loan and Security Agreement), in its capacity as owner of the Containers
under the Lease, to sell to Buyer, immediately upon the Lease Termination Date,
the Containers, pursuant to the terms of this Agreement. Neither the termination
of the Lease nor the purchase of any of the Containers shall be deemed to
constitute a waiver of any rights or remedies of Seller as Lessor under the
Lease with respect to any of the obligations of Buyer that survive the
termination of the Lease.
     Section 2. Sale of Containers. Subject to the terms and conditions of this
Agreement, Seller agrees to sell to Buyer and Buyer agrees to purchase from
Seller the Containers identified on Schedule 1 attached hereto for the Purchase
Price set forth in Section 3. Seller hereby agrees that, to the extent that
Section 17 of the Lease (“Options Upon Expiration of Basic Lease Term”) is
applicable to the sale of the Containers by Seller to Buyer hereunder, the
procedural and substantive provisions of Section 17 are satisfied by the terms
and provisions of this Agreement or are hereby waived by Seller.
     Section 3. Purchase Price. Schedule 1 identifies the quantity of
Containers, the Seller’s sale price per Container, and the aggregate cost of the
Containers (hereinafter, the “Purchase Price”). Unless otherwise agreed by
Seller, Buyer shall pay the Purchase Price, in United States Dollars, on the
Lease Termination Date. The Purchase Price shall include the total cost of
purchasing the Containers and placing the Containers in service, and all other
costs associated with acquiring and accepting the Containers from the Seller.
Execution and delivery to Seller of the Used Container Note under and in
accordance with the Loan and Security Agreement shall constitute, for purposes
of this Agreement, payment by Buyer to Seller of the principal amount of such
Used Container Note.
     Section 4. Taxes. Buyer agrees to assume exclusive liability for and to
pay, defend and indemnify and hold Seller harmless from any and all sales or use
taxes, transfer, title and registration fees, personal property taxes or other
taxes, tolls, levies, imposts, duties, charges, withholding of any kind
whatsoever, together with any penalties, fines or interest

-2-



--------------------------------------------------------------------------------



 



thereon (collectively, “taxes, fees or other charges”) imposed by any foreign
Federal, state or local government or taxing authority agency on or in
connection with the sale of the Containers or any part thereof by Seller to
Buyer, or in connection with the purchase, delivery, leasing, possession, use,
operation, return or other disposition thereof, or upon the rentals, receipts or
earnings arising therefrom, or upon or with respect to this ownership, use or
location of any of the Containers. All of the obligations of Buyer under this
Section with respect to any taxes, fees, or other charges shall be continuing
obligations of Buyer and are expressly made for the benefit of, and shall be
enforceable by Seller and its successors and assigns. Buyer shall not be
responsible for the payment of any taxes imposed by any Federal, state or local
taxing authority based on, or measured by, the net income of Seller.
     Section 5. Terms of Payment. Buyer shall make payment of the Purchase Price
to Seller on or before the Lease Termination Date as provided in Section 3.
     Section 6. Bill of Sale. As of the date that Buyer pays the Purchase Price
to Seller pursuant to the provisions of Section 5 above, Seller shall execute
and deliver to Buyer a Bill of Sale in the form of Exhibit A hereto transferring
title of the Containers to Buyer. Unless otherwise agreed by Seller, the
effective date (“Effective Date”) of the transfer shall be the date Buyer
completes payment of the Purchase Price to Seller pursuant to the provisions of
Section 5 above.
     Section 7. Warranty.
     (a) the Containers are being sold to Buyer by Seller “as-is” and
“where-is”, without any representation or warranty, whether written, oral or
implied, and Seller shall not, by virtue of having sold the Containers herewith,
be deemed to have made any representation or warranty, express or implied, now
or hereafter, as to the condition, design, operation, maintenance, value,
marketability, merchantability, or fitness for use or for a particular purpose
of any of the Containers or as to the quality of the material or workmanship of
any of the Containers and any implied warranty arising from course of
performance, dealing or usage or trade, except that Seller hereby represents and
warrants to Buyer that Seller owns the Containers free and clear of all liens
and encumbrances by or in favor of any person claiming by, through or under
Seller.
     (b) On and as of the Effective Date, Seller assigns to Buyer all of
Seller’s right, title, and interest in and to any manufacturer’s warranty the
Seller may have with respect to the Containers. Whether to pursue any
manufacturer’s warranty claim with respect to the Containers shall be in the
discretion of Buyer, at Buyer’s sole cost and expense.
     Section 8. Seller’s Representations and Warranties. Seller hereby
represents and warrants to Buyer as of the date of this Agreement and as of the
Lease Termination Date as follows:

-3-



--------------------------------------------------------------------------------



 



     (a) Due Organization and Qualification in California. Seller is a limited
liability company duly authorized and validly existing under the laws of
Delaware and has full power and authority to execute and deliver this Agreement.
Seller is duly registered and in good standing as a foreign limited liability
company authorized to transact intrastate business in the State of California.
     (b) Due Authorization. The execution and delivery by Seller of this
Agreement, and the performance of its obligations hereunder, have been duly
authorized by all necessary limited liability company action.
     (c) Validity of this Agreement. This Agreement is a legal, valid and
binding obligation of Seller, enforceable in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency or other laws
protecting the rights of creditors generally.
     Section 9. Buyer’s Representations and Warranties. Buyer hereby represents
and warrants to Seller as of the date of this Agreement and as of the Lease
Termination Date as follows:
     (a) Due Incorporation. Buyer is a corporation duly authorized and validly
existing under the laws of California and has full power and authority to
execute and deliver this Agreement.
     (b) Due Authorization. The execution and delivery by Buyer of this
Agreement and all other documents required hereunder, and the performance of its
obligations hereunder, have been duly authorized by all necessary corporate
action and do not require any approval or consent of any governmental agency or
authority or of any third party (or such consent shall have been obtained prior
to the date hereof).
     (c) Validity of this Agreement. This Agreement is a legal, valid and
binding obligation of Buyer, enforceable in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency or other laws
protecting the rights of creditors generally.
     Section 10. Miscellaneous. Seller and Buyer acknowledge that this
Agreement, the Loan and Security Agreement, each Note and the documents referred
to herein and therein contain the entire agreement between Seller and Buyer with
respect to the subject matter hereof and that there are no agreements or
understandings between Seller and Buyer with respect to the Containers other
than as set forth herein or in such other documents. The parties agree to
execute and deliver, or cause to be delivered, such further instruments or
documents and take such other action as may reasonably be required to carry out
the transactions contemplated herein. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together will constitute one and the same instrument. The provisions of Section
14 of the Loan and Security Agreement are incorporated herein by this reference
and made applicable hereto as if set forth herein in full.

-4-



--------------------------------------------------------------------------------



 



     Section 11. Governing Law; Dispute Resolution. This Agreement shall be
governed by and construed under the laws of the State of California. The
provisions of Section 13 of the Loan and Security Agreement are incorporated
herein by this reference and made applicable hereto as if set forth herein in
full.
     Section 12. Notices. Any notice, demand, or communication required or
permitted to be given by any provision of this Agreement shall be addressed and
delivered in accordance with the notice provisions of the Loan and Security
Agreement.
[Signature Page Follows]

-5-



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Agreement to be
executed by their duly authorized officers as of the year and day first written
above.

                  Seller:    
 
                Banc of America Leasing & Capital, LLC    
 
           
 
  By:   /s/ Kim Lee
 
Name: Kim Lee    
 
      Title: Managing Director    
 
                Buyer:    
 
                Cronos Containers Inc.    
 
           
 
  By:   /s/ John Kallas    
 
           
 
      Name: John Kallas    
 
      Title: Secretary and Treasurer    

-6-



--------------------------------------------------------------------------------



 



Schedule 1-A
Containers

                                        Aggregate Amount   Number of Units  
Container Type   Unit Purchase Price     Purchase Price  
1,544
  20’ Dry Container   $ 1,009.55     $ 1,558,745.20  
 
                   
818
  40’ Dry Container   $ 1,615.28     $ 1,321,299.04  
 
                   
193
  40’ High Cube   $ 1,716.23     $ 331,223.61  
 
                   
72
  24,000 liter tank   $ 10,095.47     $ 726,873.84  
 
                 
 
  Total Purchase Price:           $ 3,938,141.69  
 
                 

Schedule 1
to Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



Schedule 1-B
Container Numbers
Please see attached.
Schedule 1
to Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Bill of Sale
     This Bill of Sale, dated as of [                    , 200_], is entered
into by Banc of America Leasing & Capital, LLC (“Seller”), in consideration of
the payment of the Purchase Price identified in Section 3 of that certain
Container Purchase and Sale Agreement, dated as of September 9, 2005 (the
“Purchase and Sale Agreement”), by and between Cronos Containers Inc. (“Buyer”)
and Seller, and Seller does hereby sell, transfer, assign, set over and convey
unto Buyer and its successors and assigns forever all of Seller’s right, title
and interest in and to the marine cargo containers more particularly described
on Schedule 1 to this Bill of Sale (the “Containers”).
     The Containers are being sold to Buyer by Seller “as-is” and “where-is”,
without any representation or warranty, whether written, oral or implied, and
Seller shall not, by virtue of having sold the Containers herewith, be deemed to
have made any representation or warranty, express or implied, now or hereafter,
as to the condition, design, operation, maintenance, value, marketability,
merchantability, or fitness for use or for a particular purpose of any of the
Containers or as to the quality of the material or workmanship of any of the
Containers and any implied warranty arising from course of performance, dealing
or usage or trade, except that Seller hereby represents and warrants to Buyer
that Seller owns the Containers free and clear of all liens and encumbrances by
or in favor of any person claiming by, through or under Seller. Buyer agrees to
pay any sales, use or other tax applicable to this transaction and pursuant to
the Purchase and Sale Agreement.
     Seller does hereby assign and transfer to Buyer all of the Seller’s right,
title, and interest in and to any manufacturer’s warranty the Seller may have
with respect to the Containers.
     Seller, for itself and its successors and assigns, further covenants and
agrees to execute and deliver such other documents as may be reasonably
requested by Buyer and at its sole cost and expense in order to vest title to
the Containers in Buyer and in its successors and assigns and to perfect Buyer’s
and its successors’ and assigns’ interest in and to any manufacturer’s warranty
with respect to the Containers.
Exhibit A
to Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, Seller has caused this Bill of Sale to be executed as
of the date first set forth above

                      Banc of America Leasing & Capital, LLC    
 
               
 
  By:                          
 
      Name:                          
 
      Title:        
 
               

              Accepted And Agreed To:    
 
            Cronos Containers Inc.    
 
           
By:
                     
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

Exhibit A
to Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



Schedule 1
to Bill of Sale
Containers

      Container Type   Container Number
20’ Dry Container
   
 
   
40’ Dry Container
   
 
   
40’ High Cube
   
 
   
24,000 liter tank
   

Schedule 1
to Bill of Sale

 